Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(!) as being anticipated by JP 2012-233139 as evidenced by machine translation in view of evidentiary document JP 2012-077136, machine translation.
Regarding claims 1-20, JP 2012-233139 discloses rubber compositions comprising 25-60 parts by mass carbon black ([0022]), silica ([0022]) 0.5 to 5 parts by mass phenolic resin and 0.5 to 5 parts by mass hexamethoxymethylmelaine ([0027]). Regarding the type of carbon black, this reference teaches the use of SEAST 300 in examples 6-9. Evidentiary document JP 2012-077136 teaches the SEAST 300 as having a DBA value of 75/ml/100 g and BET value of 82 m2/g. Regarding Applicants’ limitation to values of M200/M50, it is the position of the examiner that, since the compositions of the reference are taught as meeting the chemical limitations of the rejected claims, these compositions would inherently possess values of M200/M50 meeting the instant limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762